 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1759 
In the House of Representatives, U. S.,

December 15, 2010
 
RESOLUTION 
Expressing support for designation of January 23rd as Ed Roberts Day. 
 
 
Whereas Edward Verne Roberts was born January 23, 1939; 
Whereas Roberts acquired polio as an adolescent in 1953 and had to spend vast expanses of time in an iron lung; 
Whereas Roberts’ career as an advocate began when a high school administrator threatened to deny him a diploma because he had not completed driver’s education and physical education; 
Whereas in 1962 Roberts was admitted to the University of California at Berkeley (UC Berkeley) where he became the first student with a severe disability to attend UC Berkeley; 
Whereas when his search for housing at the university met resistance, the director of the campus hospital offered Roberts a room in an empty wing, which Roberts accepted on the condition that it was considered a dormitory space; 
Whereas other students with significant disabilities joined Roberts in the empty wing over the next few years and called themselves the Rolling Quads; 
Whereas at UC Berkeley the Rolling Quads began advocating for curb cuts, opening access to the wider community and creating the first student-led disability services program at a university in the Nation; 
Whereas the student program led to the creation of the Nation’s first center for independent living; 
Whereas Roberts assumed leadership of the Center for Independent Living, Berkeley and guided its development as a model for disability advocacy and self-help services across the Nation and around the world; 
Whereas in 1975 Roberts was appointed the Director of the California Department of Rehabilitation; 
Whereas in 1983 Roberts co-founded the World Institute on Disability, an organization committed to eliminating barriers to full social integration for persons with disabilities; 
Whereas Ed Roberts died from natural causes on March 14, 1995; and 
Whereas Ed Roberts was a leader and champion in the disability rights movement: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of an Ed Roberts Day; and  
(2)acknowledges the accomplishments of Ed Roberts in helping reduce barriers, increase access, and improve lives for persons with disabilities. 
 
Lorraine C. Miller,Clerk.
